                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

O’REILLY AUTOMOTIVE STORES, INC. ,                   )
d/b/a O’REILLY AUTO PARTS,                           )
                                                     )
                Plaintiff,                           )
                                                     )
       v.                                            )       Case No. 20-cv-03246-SRB
                                                     )
CARPAR PROPERTY I, LLC,                              )
                                                     )
                Defendant.                           )

                                             ORDER

       Before the Court is Defendant CarPar Property I, LLC’s (“Defendant”) Motion to Transfer

Venue Pursuant to 28 U.S.C. § 1404(a) Based on Valid and Enforceable Forum Selection Clause.

(Doc. #9.) For the reasons set forth below, the motion is DENIED.

       I. BACKGROUND

       Plaintiff O’Reilly Automotive Stores, Inc. (“Plaintiff”) and Defendant entered into a

Master Lease with an effective date of December 29, 2000 (the “Lease”). Under the Lease,

Plaintiff leased 57 stores in Arkansas, Iowa, Kansas, Missouri, Nebraska, and Oklahoma for an

annual base rent of over $3,500,000. The Lease provided that Plaintiff could extend the term of

the Lease for a 10-year period by giving Defendant notice on or before June 30, 2020. The

Lease contains a forum selection clause, which is further discussed in Section II.

       On June 29, 2020, Plaintiff provided Defendant written notice of its election to extend the

term of the Lease with respect to 56 stores. Defendant responded that Plaintiff could not

exercise the option, allegedly because Plaintiff was required to be—but was no longer—a

publicly-traded company. On August 7, 2020, Defendant sent a letter to Plaintiff declaring a

default under the Lease.




            Case 6:20-cv-03246-SRB Document 18 Filed 09/23/20 Page 1 of 9
        On August 10, 2020, Plaintiff filed this case against Defendant for a declaratory

judgment. Plaintiff alleges that “[a] real, immediate, and justiciable controversy exists between

[Plaintiff] and [Defendant] as to whether the conversion of [Plaintiff] to a non-publicly traded

company prevents [Plaintiff] from extending the term of the Master Lease.” (Doc. #1, ¶ 26.)

Plaintiff alleges, and Defendant does not dispute, that the Court has diversity jurisdiction because

the parties are completely diverse and more than $75,000 is at stake. 28 U.S.C. § 1332.

        Defendant now moves to transfer venue under 28 U.S.C. § 1404(a). Relying on the

Lease’s forum selection clause, Defendant argues this case should be transferred to the United

States District Court for the District of Arizona (the “District of Arizona”). Plaintiff opposes the

motion, and the parties’ arguments are addressed below.

        II. APPLICABLE LAW

        A party may move to transfer a case from one venue to another. Under § 1404(a), “[f]or

the convenience of parties and witnesses, in the interest of justice, a district court may transfer

any civil action to any other district or division where it might have been brought or to any

district or division to which all parties have consented.” 28 U.S.C. § 1404(a).1 In Atlantic

Marine Constr. Co., Inc. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49 (2013), the

Supreme Court “articulated a bifurcated system of analysis for forum-based motions to transfer

under § 1404(a) depending upon whether a case involve[s] a forum-selection clause.” In re

Union Elec. Co., 787 F.3d 903, 906 (8th Cir. 2015).

        If the case does not involve a mandatory forum selection clause, “a traditional, flexible,

multi-factored analysis requires consideration of factors such as private and public interests,


1
 The parties appear to agree that this case could originally “have been brought” in Arizona, and that venue would be
proper in the District of Arizona. See 28 U.S.C. § 1404(a). Indeed, Defendant states that it has filed a pending
declaratory judgment action against Plaintiff in the District of Arizona. (Doc. #10, p. 2 n.1.) For purposes of the
§ 1404 analysis, the Court assumes that Arizona would be a proper forum.

                                                         2

           Case 6:20-cv-03246-SRB Document 18 Filed 09/23/20 Page 2 of 9
convenience to parties and witness[es], and respect for a plaintiff’s choice of forum.” In re

Union Elec. Co., 787 F.3d at 906; see also Atlantic Marine, 571 U.S. at 62-63.2 However, if

there is a mandatory forum selection clause, the traditional § 1404 analysis is modified in three

significant ways. Atlantic Marine, 571 U.S. at 63.3 “First, the plaintiff’s choice of forum merits

no weight. Rather, as the party defying the forum-selection clause, the plaintiff bears the burden

of establishing that transfer to the forum for which the parties bargained is unwarranted.”

Atlantic Marine, 571 U.S. at 63.

           Second, the district court “should not consider arguments about the parties’ private

interests. When parties agree to a forum-selection clause, they waive the right to challenge the

preselected forum as inconvenient or less convenient for themselves or their witnesses, or for

their pursuit of the litigation.” Id. at 64. The private interest factors thus “weigh entirely in

favor of the preselected forum” and “a district court may consider arguments about public-

interest factors only.” Id. Third, “when a party bound by a forum-selection clause flouts its

contractual obligation and files suit in a different forum, a § 1404(a) transfer of venue will not

carry with it the original venue’s choice-of-law rules—a factor that in some circumstances may

affect public-interest considerations.” Id.

           “To be mandatory,” and thus subject to the modified § 1404 analysis, “a forum selection

clause must contain language that clearly designates a forum as the exclusive one.” Perficient,


2
    These specific factors are addressed in Section III(B).
3
  Defendant’s reply brief argues that the Court does not need to find a mandatory forum selection clause before
applying Atlantic Marine’s modified analysis. (Doc. #17, pp. 2-4.) However, this Court agrees with case law
holding that “[t]o enter Atlantic Marine's ambit and be presumptively enforceable, a forum-selection clause must be:
(1) validly contracted; (2) unambiguously mandatory; and (3) applicable to the type of claims asserted in the
lawsuit.” Sunflower Redevelopment, LLC v. Illinois Union Ins. Co., No. 4:15-CV-577-DGK, 2016 WL 4076821, at
*4 (W.D. Mo. Jan. 4, 2016); see also Fischer Farms v. Big Iron Auction Co., Inc., CIV 19-4111, 2020 WL 475607,
at *4 (D.S.D. Jan. 28, 2020) (“Atlantic Marine’s limitations on a § 1404(a) transfer analysis are restricted to cases
involving mandatory forum selection clauses.”). The parties appear to agree that the forum selection clause is valid
and applicable to the claims in this lawsuit, and those issues are not further discussed.

                                                              3

              Case 6:20-cv-03246-SRB Document 18 Filed 09/23/20 Page 3 of 9
Inc. v. Priore, No. 4:16 CV 249 CDP, 2016 WL 866090, at *3 (E.D. Mo. Mar. 7, 2016) (citations

and quotations omitted). Conversely, a permissive forum selection clause “authorize[s]

jurisdiction and venue in a designated forum, but do[es] not prohibit litigation elsewhere[.]” Id.

In Dunne v. Libbra, 330 F.3d 1062 (8th Cir. 2003), the Eighth Circuit explained that a forum

selection clause is “permissive” if it does not use the words “‘exclusive,’ ‘only,’ ‘must,’ or any

other terms that might suggest exclusivity.” Id. at 1064.

       III. DISCUSSION

       A. The Forum Selection Clause is Permissive, Not Mandatory.

       To resolve the pending motion, the Court must first determine whether the traditional or

modified § 1404 analysis is applicable. Plaintiff argues the traditional analysis is applicable

because the Lease’s forum selection clause is permissive. Defendant contends that Atlantic

Marine’s modified analysis applies because the forum selection clause is mandatory.

       In relevant part, the Lease provides that:

       50. Forum Selection; Jurisdiction; Venue; Choice of Law. Lessee acknowledges
       that this Lease was partially negotiated in the State of Arizona, this Lease was
       executed and delivered in the State of Arizona, all payments under this Lease will
       be delivered in the State of Arizona (unless otherwise directed by Lessor or its
       successors) and there are substantial contacts between the parties and the
       transactions contemplated herein and the State of Arizona. For purposes of any
       action or proceeding arising out of this Lease, the parties hereto expressly
       submit to the jurisdiction of all federal and state courts located in the State of
       Arizona . . . . Furthermore, Lessee and Lessor waive and agree not to assert
       in any such action, suit or proceeding that they are not personally subject to
       the jurisdiction of such courts, that the action, suit or proceeding is brought in
       an inconvenient forum or that venue of the action, suit or proceeding is
       improper. The creation of this Lease and the rights and remedies of Lessor with
       respect to the Properties, as provided herein and by the laws of the states in which
       the Properties are located, as applicable, shall be governed by and construed in
       accordance with the internal laws of the states in which the Properties are located,
       as applicable, without regard to principles of conflicts of law. With respect to other
       provisions of this Lease, this Lease shall be governed by the internal laws of the
       State of Arizona, without regard to its principles of conflicts of law. Nothing
       contained in this Section shall limit or restrict the right of Lessor or Lessee to


                                                    4

         Case 6:20-cv-03246-SRB Document 18 Filed 09/23/20 Page 4 of 9
        commence any proceeding in the federal or state courts located in the states in
        which the Properties are located to the extent Lessor or Lessee deems such
        proceeding necessary or advisable to exercise the remedies available under this
        Lease.

(Doc. #1-1, pp. 51-52) (emphasis supplied).

        Upon review of the parties’ arguments and relevant case law, the Court finds that the

forum selection clause is unambiguously permissive. As in Dunne, this “clause does not use the

words ‘exclusive,’ ‘only,’ ‘must,’ or any other terms that might suggest exclusivity.” Dunne,

330 F.3d at 1064. Although the parties agreed to venue and jurisdiction in Arizona, they did not

agree that Arizona was the exclusive and only acceptable forum. BancorpSouth Bank v.

Hazelwood Logistics Ctr., LLC, 706 F.3d 888, 896 (8th Cir. 2013) (“The loan agreements simply

provide an action may be brought in the courts of St. Louis County, but do not indicate such

actions must be brought there. This clause is permissive, not mandatory.”) (emphasis in

original).

        Moreover, the forum selection clause expressly authorizes the filing of lawsuits outside

of Arizona. The parties agreed that “[n]othing contained in this Section shall limit or restrict”

the parties from “commenc[ing] any proceeding in the federal or state courts located in the states

in which the Properties are located” if “necessary or advisable to exercise the remedies available

under this Lease.” (Doc. #1-1, p. 52.) Plaintiff argues, and Defendant does not dispute, that at

least some of the properties are located in the forum state of Missouri.

        Defendant’s reply brief argues the clause is mandatory, but concedes that the “parties’

intent was to allow proceedings in the particular states where the actual Properties are located[.]”

(Doc. #17, pp. 6-7.) Under all these circumstances, and under both Arizona and Missouri law,

the forum selection clause is unambiguously permissive. BancorpSouth Bank, 706 F.3d at 895

(applying Missouri law); Phelps Dodge Corp. v. Brown, 540 P.2d 651, 653 (Az. 1975)


                                                 5

             Case 6:20-cv-03246-SRB Document 18 Filed 09/23/20 Page 5 of 9
(recognizing in part that a contract should be interpreted by “giving words their ordinary

meaning”).

       B. Transfer is Not Warranted Under the Traditional § 1404(a) Analysis.

       Because the forum selection clause is permissive, Atlantic Marine is not applicable and

the traditional § 1404 analysis governs. Perficient, Inc., 2016 WL 866090, at *3 (“The Atlantic

Marine analysis, however, does not apply where the forum selection clause is permissive rather

than mandatory.”). Under the traditional analysis, “considerable deference [is given] to a

plaintiff’s choice of forum and thus the party seeking a transfer under section 1404(a) typically

bears the burden of proving that a transfer is warranted.” Terra Int’l, Inc. v. Miss. Chem. Corp.,

119 F.3d 688, 695 (8th Cir. 1997). The Court must balance several factors, including:

“1. Convenience of the parties; 2. Convenience of the witnesses; 3. Accessibility of records;

4. Location of the conduct; [] 5. Applicability of forum state’s substantive law,” and 6. whether

the interest of justice supports transfer. Boilermaker-Blacksmith Nat’l Pension Trust v. Elite

Mech. & Welding, LLC, No. 20-cv-06021-SRB, 2020 WL 1856456, at *1 (W.D. Mo. Apr. 13,

2020); see also Terra Int’l, 119 F.3d at 696. These factors are addressed below.

       i. Convenience of the Parties

       Although the forum selection clause is permissive, it supports a finding that Arizona

would be convenient for the parties. See Perficient, Inc., 2016 WL 866090, at *4 (recognizing

that “a permissive forum selection clause is given less, though still significant, weight than a

mandatory one”). However, as discussed above, the parties also agreed that suit could be

brought wherever the properties are located, which includes Missouri.

       In addition, Plaintiff is a Missouri corporation and its principal place of business is in

Missouri. Defendant is a Delaware limited liability company and its principal place of business



                                                  6

          Case 6:20-cv-03246-SRB Document 18 Filed 09/23/20 Page 6 of 9
is in New York. Based on the parties’ locations, Missouri would be more convenient for

Plaintiff, and Missouri and Arizona would be of comparable convenience for Defendant. Even if

Arizona would be more convenient for Defendant, “[a] transfer should not be granted when to do

so would merely shift, rather than eliminate, the inconvenience of the parties.” Schmitt v. U.S.

Dep’t of the Interior, Case No. 2:20-cv-4018-NKL, 2020 WL 3051608, at *3 (W.D. Mo. June 8,

2020) (quotations and citations omitted). Based on the forum selection clause as a whole, along

with the location of the parties, the convenience of the parties weighs slightly against transfer.

       ii. Convenience of the Witnesses and Accessibility of Records

       Based on the Complaint, the issues in this case appear to be the formation and

interpretation of the Lease, the origins and history of Plaintiff’s corporate structure, and the

parties’ conduct as it relates to the relevant terms of the Lease. (See Doc. 1, ¶ 18 (“Car Par I has

repeatedly represented to others that no default has occurred under the Lease.”); ¶ 22

(“Notwithstanding O’Reilly’s timely notice of its election to extend the term of the Lease, Car

Par I has claimed that O’Reilly cannot exercise the option to extend the Lease because O’Reilly

is not now a publicly traded company.”).

       Because Plaintiff operates in Missouri, it appears that Missouri would be more

convenient for its employees and corporate officers. Defendant’s employees and corporate

officers appear to be primarily located in New York and/or Delaware. Defendant’s reply brief

emphasizes that the forum selection clause states that the Lease was “partially negotiated” in

Arizona, was executed and delivered in Arizona, and that there are substantial contacts between

the transaction and Arizona. However, Defendant does not identify any witness located in

Arizona or how that forum would be more convenient for any such witness.




                                                  7

          Case 6:20-cv-03246-SRB Document 18 Filed 09/23/20 Page 7 of 9
       With respect to the location of documents, Plaintiff argues that its corporate records are

maintained in Missouri and that Defendant’s corporate records are presumably maintained in

New York. The record does not show that any documents, many of which are likely in

electronic format, would be more accessible in Arizona than in Missouri. For these reasons, the

convenience of the witnesses and accessibility of records factors do not support transfer.

       iii. Location of the Conduct

       Plaintiff states that the Lease involves properties in Missouri, Arkansas, Iowa, Kansas,

and Oklahoma. Plaintiff further states, and Defendant does not dispute, that none of the

properties are located in Arizona. Although the Lease recognizes that it was partially negotiated

and executed in Arizona, the record does not establish that the events giving rise to this lawsuit

primarily occurred there. This factor also weighs against transfer.

       iv. Applicability of the Forum State’s Substantive Law

       As stated above, the Lease provides in part that it “shall be governed by and construed in

accordance with the internal laws of the states in which the Properties are located, as applicable,

without regard to principles of conflicts of law. With respect to other provisions of this Lease,

this Lease shall be governed by the internal laws of the State of Arizona, without regard to its

principles of conflicts of law.” (Doc. #1-1, p. 51.)

       Based on these provisions, it appears that Arizona law could govern this lawsuit.

However, “this Court is often called upon to apply the law of states outside of Missouri,” and “is

confident that it can properly apply [Arizona] law” to the extent necessary. Boilermaker-

Blacksmith Nat’l Pension Trust, 2020 WL 1856456, at *1. Consequently, and at most, this factor

weighs slightly in favor of transfer.




                                                 8

          Case 6:20-cv-03246-SRB Document 18 Filed 09/23/20 Page 8 of 9
       v. Interest of Justice Factors

       The “interest of justice” factors include “judicial economy, the plaintiff’s choice of

forum, the comparative costs to the parties of litigating in each forum, each party’s ability to

enforce a judgment, obstacles to a fair trial, conflict of law issues, and the advantages of having a

local court determine questions of local law.” Terra Int’l, Inc., 119 F.3d at 696 (numerals

omitted).

       For many of the reasons discussed above, the interest of justice factors do not support

transfer. First, Plaintiff’s choice of forum is afforded deference and the current record does not

show that it should be disturbed in this case. Second, the costs of litigating this case in Missouri

appear similar, if not less, than in Arizona. Third, the parties will be able to enforce a judgment

and obtain a fair trial in both forums. Fourth, transfer is supported to the extent there may be

conflict of law issues and because it would be preferable to have an Arizona court determine

issues of Arizona law. However, this Court is capable of applying Arizona law if necessary.

       Upon weighing all the relevant factors, the Court finds Defendant has failed to show that

a transfer is warranted.

       IV. CONCLUSION

       Accordingly, Defendant’s Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(a)

Based on Valid and Enforceable Forum Selection Clause (Doc. #9) is DENIED.

       IT IS SO ORDERED.


                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE
Dated: September 23, 2020




                                                  9

            Case 6:20-cv-03246-SRB Document 18 Filed 09/23/20 Page 9 of 9
